In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Amodeo, J.), entered May 17, 1990, which denied the writ.
Ordered that the judgment is affirmed, without costs or disbursements.
Generally, claims which were or could have been reviewed on direct appeal from a judgment of conviction are not subject to review by habeas corpus (see, People ex rel. Wise v Scully, 163 AD2d 444; Matter of Williams v Scully, 135 AD2d 721; People ex rel. Phifer v Scully, 107 AD2d 729). Nor do the facts of this case indicate a violation of the petitioner’s fundamental constitutional rights such as to warrant a departure from the "traditional orderly proceedings” (People ex rel. Keitt v McMann, 18 NY2d 257, 262; cf., Stone v Powell, 428 US 465). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.